UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIE EARL SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:10-cr-00211-D-1)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Clayton Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant.     Leslie Katherine
Cooley, Assistant United States Attorney, Dena Janae King,
Denise Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamie Earl Smith appeals the district court’s order denying

his     18    U.S.C.       § 3582(c)(2)          (2012)       motion    for     a     sentence

reduction.          While Smith’s appeal was pending, he completed his

term    of    imprisonment          and    was    released      from    prison.         “Given

[appellant’s] release from prison, there is no wrong to remedy

and    an     appeal       should    be    dismissed       when,       by    virtue    of   an

intervening event, a court of appeals cannot grant any effectual

relief whatever in favor of the appellant.”                             United States v.

Hardy,       545    F.3d     280,    285     (4th      Cir.    2008)        (alteration     and

internal quotation marks omitted); United States v. Booker, 645

F.3d 328 (5th Cir. 2011) (per curiam) (explaining that “[a]ny

termination of supervised release must be sought by a motion

under 18 U.S.C. § 3583(e)(1)”).                        Accordingly, we dismiss this

appeal as moot.              We dispense with oral argument because the

facts    and       legal    contentions       are      adequately      presented       in   the

materials      before       this     court       and   argument    would       not    aid   the

decisional process.

                                                                                     DISMISSED




                                                 2